Case 1:20-mj-03050-AOR Document 7-2 Entered on FLSD Docket 07/08/2020 Page 1 of 7




                          EXHIBIT 2
Case
Case1:20-mj-03050-AOR
     1:20-cv-21601-KMW Document
                        Document7-2
                                 4 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket04/17/2020
                                                          07/08/2020 Page
                                                                      Page12ofof67




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 1:20CV21601


     UNITED STATES OF AMERICA,
            Plaintiff,
     vs.
     GENESIS II CHURCH OF HEALTH
     AND HEALING,
     MARK GRENON,
     JOSEPH GRENON,
     JORDAN GRENON, and
     JONATHAN GRENON,
            Defendants.
     ____________________________________/


                     SEALED TEMPORARY RESTRAINING ORDER

            1.      Plaintiff has filed a Complaint for Injunction against Genesis II Church

     of Health and Healing (“Genesis”), and Mark Grenon, Joseph Grenon, Jordan

     Grenon, and Jonathan Grenon, individuals (collectively, “Defendants”), pursuant

     to the Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 332(a), and

     the inherent equitable authority of this Court, alleging that Defendants directly or

     indirectly do or cause the following acts:

                    A.     Violate 21 U.S.C. § 331(d), by introducing or delivering for

     introduction into interstate commerce new drugs, as defined in 21 U.S.C. § 321(p),

     that are neither approved pursuant to 21 U.S.C. § 355 nor exempt from approval;
Case
Case1:20-mj-03050-AOR
     1:20-cv-21601-KMW Document
                        Document7-2
                                 4 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket04/17/2020
                                                          07/08/2020 Page
                                                                      Page23ofof67




                   B.     Violate 21 U.S.C. § 331(a), by introducing or delivering for

     introduction into interstate commerce drugs, as defined in 21 U.S.C. § 321(g), that

     are misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1); and

                   C.     Violate 21 U.S.C. § 331(k), by causing drugs to become

     misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1) while they are held

     for sale after shipment of one or more of their components in interstate commerce.

            2.     This Court has jurisdiction over the subject matter and Defendants.

            3.     The Complaint for Injunction alleges a cause of action against

     Defendants under the FDCA.

            4.     The United States has demonstrated that Defendants are violating

     the FDCA, 21 U.S.C. § 301, et seq. and that there is a cognizable danger that

     Defendants will continue so in the future unless a temporary restraining order is

     issued.

            5.     Because the United States’ motion is based upon 21 U.S.C. § 332(a),

     which expressly authorizes injunctive relief to protect the public interest, no specific

     finding of irreparable harm is necessary, no showing of any inadequacy of other

     remedies at law is necessary and no balancing of interests of the parties is required

     prior to the issuance of a temporary restraining order in this case.

            6.     The provision of advance notice to Defendants is not required

     because the immediate and irreparable injury to public health may result before

     Defendants may be heard.




                                                2
Case
Case1:20-mj-03050-AOR
     1:20-cv-21601-KMW Document
                        Document7-2
                                 4 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket04/17/2020
                                                          07/08/2020 Page
                                                                      Page34ofof67




            7.     The conditions for granting a temporary restraining order under Rule

     65(b) of the Federal Rules of Civil Procedure and 21 U.S.C. § 332(a) having thus

     been met.

            After considering the foregoing, it is therefore,

            ORDERED, ADJUDGED AND DECREED that:

     1.     The United States’ Motion for a Temporary Restraining Order is GRANTED

     without notice to Defendants. Pursuant to Federal Rule of Civil Procedure 65(b)(2),

     this Temporary Restraining Order was issued on April 17th, 2020, at 10:00AM.

     This Temporary Restraining Order shall expire on May 1, 2020 at 10:00 AM, unless

     it is extended by the Court for good cause shown or the Defendants consent to a

     longer extension.

     2.     Upon entry of this Order, Defendants and each and all of their directors,

     officers, agents, representatives, employees, successors, assigns, attorneys, and

     any and all persons in active concert or participation with any of them

     (hereinafter, “Associated Persons”) who receive actual notice of this Order, shall

     not, during the pendency of this action, directly or indirectly, label, hold, and/or

     distribute any drug, including but not limited to MMS, that does not have an

     approved new drug application pursuant to 21 U.S.C. § 355(b) or abbreviated

     new drug application pursuant to 21 U.S.C. § 355(j), or an investigational new

     drug application in effect for its use pursuant to 21 U.S.C. § 355(i), or any drug

     that is misbranded within the meaning of 21 U.S.C. § 352.




                                                3
Case
Case1:20-mj-03050-AOR
     1:20-cv-21601-KMW Document
                        Document7-2
                                 4 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket04/17/2020
                                                          07/08/2020 Page
                                                                      Page45ofof67




     3.     Upon entry of this Order, Defendants and Associated Persons, shall not,

     directly or indirectly, violate 21 U.S.C. § 331(k) by causing any drug, including but

     not limited to MMS, to become misbranded within the meaning of 21 U.S.C.

     § 352(a) and/or (f)(1) after shipment of one or more of its components in interstate

     commerce.

     4.     Upon entry of this Order, Defendants and Associated Persons shall

     immediately refrain from disposing of or transferring any assets that may interfere

     with implementation of payment of restitution to consumers who purchased

     Defendants’ drugs, should the Court ultimately order such restitution payments in

     its final judgment in this matter.

     5.     Upon entry of this Order, Defendants and Associated Persons are

     prohibited from destroying, discarding, altering, transferring or otherwise making

     unavailable any document or record in electronic format or otherwise within their

     custody or control that are related to (a) MMS; (b) misbranded drugs; and/or (c)

     unapproved new drugs.

     6.     Representatives of FDA shall be permitted, without prior notice and as and

     when FDA deems necessary, to inspect Defendants’ places of business and take

     any other measures necessary to monitor and ensure continuing compliance with

     the terms of this Order. During such inspections, FDA representatives shall be

     permitted to: have immediate access to buildings, including but not limited to 2014

     Garden Ln, Bradenton, FL 34205-5274 (the “Facility”), equipment, raw ingredients,

     in-process materials, finished products, containers, packaging material, labeling,




                                              4
Case
Case1:20-mj-03050-AOR
     1:20-cv-21601-KMW Document
                        Document7-2
                                 4 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket04/17/2020
                                                          07/08/2020 Page
                                                                      Page56ofof67




     and other promotional material therein; take photographs and make video

     recordings; take samples of Defendants’ in-process or unfinished and finished

     products, containers, packaging material, labeling, and other promotional material;

     and examine and copy all records relating to the labeling, holding, and distribution

     of any and all drugs and their components. The inspections shall be permitted upon

     presentation of a copy of this Order and appropriate credentials. The inspection

     authority granted by this Order is separate and apart from, and in addition to, the

     authority to make inspections under the FDCA, 21 U.S.C. § 374.

     7.     Defendants shall bear the cost of any inspections, analytical work, and

     supervisory activities that FDA deems necessary to evaluate Defendants’

     compliance with any of the terms of this Order.

     8.     Defendants shall post a copy of this Order in a common area at the Facility

     and at any other location at which Defendants conduct business and shall ensure

     that the Order remains posted for as long as the Order remains in effect.

     9.     IT IS FURTHER ORDERED that the United States shall promptly provide

     notice of this action and this Order to Defendants by, to the extent necessary,

     attempting service at last known email addresses and physical addresses.

     Pursuant Rule 65(c) of the Federal Rules of Civil Procedure, Plaintiff United

     States of America shall not be required to post security for the instant action.

     10.    This matter is set for a preliminary injunction hearing on Friday, May 1,

     2020, at 10:00AM.

     DONE AND ORDERED in chambers in Miami, Florida, this 17th day of April, 2020.




                                               5
Case
Case1:20-mj-03050-AOR
     1:20-cv-21601-KMW Document
                        Document7-2
                                 4 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                   Docket04/17/2020
                                                          07/08/2020 Page
                                                                      Page67ofof67




                                        6
